DETAILED ACTION
 This action is in response to the communications filed 04/29/2021 and claims 1, 5-10, 14-19, and 27-32 are still pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Regarding the 35 USC § 112 rejection in view of applicant amendments and upon further consideration the 35 USC § 112(b) rejection made in the previous action has been withdrawn.

Regarding the 35 USC § 101 rejection in view of applicant amendments and upon further consideration in view of applicants arguments the 35 USC § 101 rejection made in the previous action has been withdrawn. The claims in this case, integrates the judicial exception into a practical application and includes subject matter that imposes a meaningful limit on the judicial exception; and are therefore directed to patent eligible subject matter.

Allowable Subject Matter
Claims 1, 5-10, 14-19, and 27-32 are allowed; and are renumbered as claims 1-19.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Replace claims 1, 5-10, 14-19, and 27-32 with the following:
(Previously Presented) An apparatus comprising: memory; and
logic circuitry coupled with the memory to:
provide a set of two or more models from a library of predictive models into the memory, each model trained with a training dataset and validated with      a testing dataset, wherein the two or more models comprise unique models;
test the set of two or more models during a monitoring period, the monitoring period comprising a time frame associated with a monitoring period dataset;
perform residual modeling on each model in the set of two or more models during the monitoring period, to determine a list of input features that contribute to a residual for each model of the set of two or more model, wherein the residual comprises a difference between a result predicted by each model and an expected result;
perform a voting process to rank the list of input features determined from the residual modeling, the rank of each input feature based on a count or a weighted count associated with each input feature, the count or the weighted count based on votes received from each of the two or more models of the set of two or more models, and wherein each vote corresponds with a feature input contributing to a residual of a model;
classify the list of input features, based on a causation threshold and the count or the weighted count, as exogenous or endogenous, wherein a particular input feature of the list of input is classified as exogenous if the count or the weighted count for the particular input feature is above the causation threshold, or is classified as endogenous when the count or the weighted count for the particular input feature is at or below the causation threshold, wherein the input features classified as exogenous are features related to environmental factors external to a particular model, and input features classified as endogenous are related to the training dataset, the testing dataset, the particular input feature, or a combination thereof; 
generate a feature report identifying each input feature and corresponding 
display the feature report on a display device including each input feature       on the scale that ranges from exogenous to endogenous along with the probabilities associated with the classifications.

2 - 4.	(Canceled)

(Previously Presented) The apparatus of claim 1, wherein each unique model is different from other models in the set of two or more models based on a build sample, a methodology, input features received as an input, key parameters, or a combination thereof.

(Original) The apparatus of claim 1, wherein the logic circuitry is configured to create the set by determination of a build sample to train and validate at least one model of the set, the determination of the build sample to comprise selection of at least a portion of the training dataset and the testing dataset.

(Original) The apparatus of claim 1, wherein the logic circuitry is configured to create at least one model of the set with a model type of a linear model, a non-linear model, or a deep learning model.

(Previously Presented) The apparatus of claim 1, the residual modeling to comprise analysis of each of the two or more models in the set of two or more models to determine, for each model, input features that contributed to the residual based on values associated with the input features.

(Original) The apparatus of claim 8, the list of input features related to the residual to comprise each feature of a model that is associated with a value that exceeds a correlation threshold.

(Previously Presented) A non-transitory storage medium containing instructions, which when executed by a processor, cause the processor to perform 
identify a set of models comprising two or more unique models to test during a monitoring period based on a monitoring period dataset, the set of models to train based on a training dataset;
train each model in the set of models based on the training dataset; perform a residual modeling on each model in the set of models during the
monitoring period, the residual modeling to identify input features that contribute to a residual, wherein the residual is a difference between an expected result and a result predicted by each model of the set of models;
determine a combined list of the input features for the set; and
rank each input feature of the combined list of the input features based on the residual modeling, the rank of each input feature based on a count or a weighted count associated with each input feature, the count or the weighted count based on votes received from each model of the set of models, wherein each vote corresponds with a feature input contributing to a residual of a model;
classify the list of input features, based on a causation threshold and the count or the weighted count, as exogenous or endogenous, wherein a particular input feature of the list of input is classified as exogenous if the count or the weighted count for the particular input feature is above the causation threshold, or is classified as endogenous when the count or the weighted count for the particular input feature is at or below the causation threshold, wherein the input features classified as exogenous are features related to environmental factors external to a particular model, and the input features classified as endogenous are related to the training dataset, a testing dataset, the particular input feature, or a combination thereof;
generate a feature report identifying each input feature and corresponding classification, the feature report further comprising a classification of each input  feature on a scale that ranges from exogenous to endogenous along with probabilities associated with classifications based on the counts or the weighted counts for the input features; and
display the feature report on a display device display the feature report on a display device including each input feature on the scale that ranges from exogenous to endogenous along with the probabilities associated with the classifications.



(Original) The non-transitory storage medium of claim 10, wherein the operations comprise operations to create the set by determination of a build sample to train and test at least one model of the set, the determination of the build sample to comprise selection of a dataset from the training dataset and the testing dataset.

(Previously Presented) The non-transitory storage medium of claim 10, wherein each unique model is different from other models in the set based on a build sample, a model type, input features received as an input, key parameters, or a combination thereof.

(Original) The non-transitory storage medium of claim 10, wherein the operations comprise operations to create at least one model of the set with a model type of a linear model, a non-linear model, or a deep learning model.

(Previously Presented) The non-transitory storage medium of claim 10, the residual modeling to comprise analysis of each model in the set of models to determine, for each model, input features that contributed to the residual based on values associated with the input features.

(Previously Presented) The non-transitory storage medium of claim 17, wherein each input feature related to the residual to comprise each input feature of a model that is associated with a value that exceeds a correlation threshold.

(Original) The non-transitory storage medium of claim 10, wherein at least one of the models of the set comprises a deep learning neural network, a logistic regression engine, or a gradient boosting engine.

20 - 26. (Canceled)

(Previously Presented) The apparatus of claim 1, wherein the training dataset comprises               transaction data from a specified previous number of years.

(Previously Presented) The apparatus of claim 1, wherein at least one input feature  classified as exogenous is based on purchasing trends in transaction data.

(Previously Presented) The apparatus of claim 1, wherein at least one input feature classified as endogenous is based on hyperparameters, a methodology, or a combination  there of related to at least one of the models.
(Currently Amended) The non-transitory storage medium of claim [[1]] 10, wherein the training dataset comprises  transaction data from a specified previous number of years.

(Currently Amended) The non-transitory storage medium of claim [[1]] 10, wherein at least one input feature  classified as exogenous is based on purchasing trends in transaction data.

(Currently Amended) The non-transitory storage medium of claim [[1]] 10, wherein at least one input feature classified as endogenous is based on hyperparameters, a methodology, or a combination  there of related to at least one of the models.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 1, 5-10, 14-19, and 27-32 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 10 as a whole with regards to technical features recited by the claim limitations including: “provide a set of two or more models from a library of predictive models into the memory, each model trained with a training dataset and validated with a testing dataset, wherein the two or more models comprise unique models; test the set of two or more models during a monitoring period, the monitoring period comprising a time frame associated with a monitoring period dataset; perform residual modeling on each model in the set of two or more 
	The closest prior arts, listed below, discloses:
Lin et al. (US Pub No. 2012/0284213): teaches predictive analytics as the process for extracting information to build a model; where the training data can be large and process for extracting features can be used in building a repository of trained predictive models. The training process involves the use of threshold to select data for updating 

Masud et al. (US Pub. No. 2012/0054184): teaches the use of k-nearest neighbor classifiers identify features that are part of the model and features that are associated with concepts drift and environment features that are not part of the existing class of models. 

Vengalayapalli Kichagari (US Pub. No. 2020/0210856): teaches using a modeling process to select of variables form a larger set including internal and external data attributes; where the attributes can be merged into variables that can be used to cluster information together; and using a probability of the predictive response that is model based on the linked internal and external attributes associated with a variable group/type; where the set of selected variables can be assigned scores associated with variable category based on correlation of information.

Zhang et al. (NPL: “Sequence Based Prediction of Antioxidant Proteins Using a Classifier Selection Strategy”): teaches the feature extraction process strategy to identify and classify significant factors the influence a modeled system. The feature extraction is done based on selecting features that can contribute to improving the classification accuracy of a classifier based on the rank features obtained based on weights and the ability of the feature subset to produce the optimal classifier. 

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning. Also, see applicant remarks filed 04/29/2021.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sturlaugson et al. (US Pub. No. 2020/0175380) teaches the use a machine learning process for selecting a subset of independent variables from a plurality of independent variables to predict a dependent variable associated with sensor data and ranking the sub-groups of the independent variables based on a fitness criteria.

Kuntala et al. (US Pub. No. 2003/0212691): teaches the using data mining models to choose a subset of predictive attributes by identifying the ones most helpful in making predications and ranking each predictor attribute according to accuracy. And reporting a probability for the data associated with the selected attributes associated with the prediction model trained with set of prediction parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.O.A./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126